Case 2:20-cv-00078-JRG Document 40-1 Filed 09/24/20 Page 1 of 1 PageID #: 686




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION

CELLULAR COMMUNICATIONS                       §
EQUIPMENT LLC,                                §
                                              §       Case No. 2:20-CV-00078-JRG
Plaintiff,                                    §
                                              §       JURY TRIAL DEMANDED
    v.                                        §
                                              §
HMD GLOBAL OY,                                §
                                              §
Defendant.                                    §


    [PROPOSED] ORDER GRANTING MOTION TO DISMISS BY DEFENDANT
   HMD GLOBAL FOR LACK OF STANDING AND FAILURE TO STATE A CLAIM

         The Court, having considered the Motion to Dismiss of HMD Global Oy for Lack of

Standing and Failure to State a Claim, finds that the Motion should be GRANTED.

         It is therefore ORDERED that all claims by Cellular Communications Equipment LLC

against HMD Global Oy are hereby DISMISSED under Federal Rules of Civil Procedure

12(b)(1) and 12(b)(6).
